      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 1 of 17



     JOSEPH A. WELCH, ESQ. – SBN 119312
 1   LAW OFFICES OF JOSEPH A. WELCH
     828 University Avenue
 2   Sacramento, California 95825
     Telephone: (916) 444-5501
 3   Facsimile: (916) 920-5505
     E-mail: joewelchlaw@yahoo.com
 4
     Attorney for Plaintiffs, VIRGINIA JOHANSEN, KURT NYLANDER, KRISTINE BROTT
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                    NORTH DISTRICT OF CALIFORNIA
 8
                                          SAN FRANCISCO DIVISION
 9
10   VIRGINIA JOHANSEN, KURT                         Case No.:
11   NYLANDER, KRISTINE BROTT,
                                                     COMPLAINT FOR DAMAGES
12                          Plaintiffs,
                                                         1. Excessive Force (42 U.S.C. §1983)
13                  vs.                                  2. Substantive Due Process (42 U.S.C.
14                                                          §1983)
     COUNTY OF NAPA, GREGG LEE, and                      3. Municipal Liability – Ratification (42
15   DOES 1-10, Inclusive,                                  U.S.C. §1983)
                                                         4. Municipal Liability – Failure to Train
16                                                          (42 U.S.C. §1983)
                            Defendants.
17                                                       5. Municipal Liability – Unconstitutional
                                                            Custom or Policy
18                                                       6. Battery
                                                         7. Negligence
19
                                                         8. Bane Act (Cal. Civil Code §52.1)
20                                                   DEMAND FOR JURY TRIAL
21
22          Comes now Plaintiffs VIRGINIA JOHANSEN, KURT NYLANDER, KRISTINE

23   BROTT for their complaint against Defendants COUNTY OF NAPA, GREGG LEE, and DOES
     1 - 10, inclusive, hereby allege as follows:
24
            1.      At all relevant times, Brandan Nylander, deceased (“DECEDENT”), was an
25
     individual residing in the County of Napa, California.
26
            2.      Plaintiff Virginia Johansen (“JOHANSEN“) is the maternal grandmother of
27
     DECEDENT. At all relevant times, Plaintiff JOHANSEN resided and currently resides in the
28   County of Stanislaus, California. Plaintiff JOHANSEN sues in her individual capacity for her

                                                       -1-

                                               Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 2 of 17




     own damages and for survival damages in her capacity as successor in interest to her grandson,
 1
     DECEDENT. Plaintiff JOHANSEN seeks wrongful death damages and survival damages under
 2
     federal and state law.
 3
            3.      Plaintiff Kurt Nylander (“NYLANDER”) is the maternal uncle of DECEDENT.
 4
     Plaintiff NYLANDER resides in the County of Napa, California. Plaintiff NYLANDER sues in
 5   his individual capacity as the uncle of DECEDENT. In his individual capacity in this suit,
 6   Plaintiff NYLANDER seeks wrongful death damages under federal and state law.
 7          4.      Plaintiff Kristine Brott (“BROTT”) is the maternal aunt of the DECEDENT.
 8   Plaintiff BROTT resides in the County of Placer, California. Plaintiff BROTT sues in her
 9   individual capacity as the aunt of DECEDENT. In her individual capacity in this suit, Plaintiff

10   BROTT seeks wrongful death damages under federal and state law.
            5.      At all relevant times, Defendant COUNTY OF NAPA (“COUNTY”) is and was a
11
     duly organized public entity existing under the laws of the State of California. At all relevant
12
     times, Defendant COUNTY was the employer of Defendant GREGG LEE (“LEE”), an
13
     individual, and DOES 1-10. Defendant COUNTY is liable for the nonfeasance and malfeasance
14
     of Defendant LEE and DOES 1-10 for Plaintiffs’ state law claims pursuant to Cal. Govt. Code
15   §815.2(a) (“A public entity is liable for injury proximately caused by an act or omission of an
16   employee of the public entity within the scope of his employment if the act or omission would,
17   apart from this section, have given rise to a cause of action against that employee or his personal
18   representative.”). Defendant COUNTY is directly liable for Plaintiffs’ claims under federal law
19   pursuant to Monell and its progeny.

20          6.      At all relevant times, Defendant LEE was and is a deputy sheriff working for the
     County of Napa Sheriff’s Department. At all relevant times, Defendant LEE was acting under
21
     color of law within the course and scope of his employment with the County of Napa Sheriff’s
22
     Department. At all relevant times, Defendant LEE was acting with the complete authority and
23
     ratification of his principal, Defendant COUNTY.
24
            7.      At all relevant times, Defendants DOES 1-5 (“DOE DEPUTIES”) were deputy
25   sheriffs working for the County of Napa Sheriff’s Department. DOE DEPUTIES were acting
26   under color of law within the course and scope of their employment with Defendant COUNTY,
27   including the County of Napa Sheriff’s Department. DOE DEPUTIES were acting with the
28   complete authority and ratification of their principal, Defendant COUNTY.


                                                      -2-

                                              Complaint for Damages
       Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 3 of 17




             8.      At all relevant times, Defendants DOES 6-10 (“SUPERVISORY DOES”) were
 1
     and are managerial, supervisorial, and policymaking employees of the County of Napa Sheriff’s
 2
     Department, who were acting under color of law within the course and scope of their
 3
     employment. SUPERVISORY DOES were acting with the complete authority and ratification of
 4
     their principal, Defendant COUNTY.
 5           9.      On information and belief, Defendant LEE and DOES 1-10 are residents of
 6   Defendant COUNTY.
 7           10.     In doing the acts and failing and omitting to act as hereinafter described,
 8   Defendants LEE and DOES 1-10 were acting on the implied and actual permission and consent of
 9   Defendant COUNTY.

10           11.     At all times mentioned herein, each and every Defendant was the agent of each and
     every other Defendant and had the legal duty to oversee and supervise the hiring, conduct and
11
     employment of each and every Defendant.
12
             12.     The true names of Defendants DOES 1–10, inclusive, are unknown to Plaintiffs at
13
     this time, who therefore sue these Defendants by such fictitious names. Plaintiffs will seek leave
14
     to amend this complaint to show the true names and capacities of these Defendants when they
15   have been ascertained. Each of the fictitious named Defendants is responsible in some manner for
16   the conduct and liabilities alleged herein.
17           13.     Plaintiffs timely and properly filed tort claims pursuant to California Government
18   Code §910 et. seq., and this action is timely filed within all applicable statutes of limitation.
19           14.     Plaintiffs were financially dependent upon DECEDENT, to some extent, for the

20   necessities of life.
                                       JURISDICTION AND VENUE
21
             15.     This civil action is brought for the redress of alleged deprivations of rights under
22
     the laws of the State of California and constitutional rights protected by 42 U.S.C. §§1983, 1985,
23
     1986, 1988 and the First, Fourth, and Fourteenth Amendments to the United States Constitution.
24
     Jurisdiction is founded on 28 U.S.C. §§1331, 1334, and 1367.
25           16.     Venue is proper in this Court under 28 U.S.C. §1391(b), because Defendants
26   reside in, and all incidents, events, and occurrences giving rise to this action occurred in the
27   County of Napa, California.
28   ///


                                                        -3-

                                               Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 4 of 17




                          FACTS COMMON TO ALL CLAIMS FOR RELIEF
 1
            17.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1 through 16
 2
     of this Complaint with the same force and effect as if fully set forth herein.
 3
            18.     On April 24, 2020, shortly after Defendant LEE began his shift at 2:25 P.M., he
 4
     received a dispatch that a robbery had occurred at a Wal-Mart store in the City of Napa with a
 5   description of the suspect and suspect vehicle. It was alleged that a young man fitting
 6   DECEDENT’s description had entered the Wal-Mart and used a hammer to break a glass display
 7   case containing ammunition. The suspect allegedly grabbed a box of shotgun shells and threw the
 8   hammer, hitting a Wal-Mart employee. Approximately 20 minutes later, Defendant LEE spotted
 9   DECEDENT driving on SR-29. DECEDENT allegedly led Defendant LEE on a pursuit that

10   lasted approximately three minutes.
            19.     DECEDENT’s vehicle turned off of SR 29 onto Airport Road and ultimately
11
     turned onto a paved driveway where it came to a stop at a cyclone fence with a closed gate.
12
     Defendant LEE stopped his vehicle 3 to 6 feet behind DECEDENT’s vehicle and less than 20 feet
13
     away from DECEDENT.
14
            20.     Defendant LEE observed DECEDENT’s driver’s door open, DECEDENT’s leg
15   come out, and DECEDENT carrying a long gun. Defendant LEE immediately exited his vehicle
16   and positioned himself behind his open door with his pistol in hand and immediately began firing.
17          21.     As the DECEDENT exited his vehicle, he was holding a shotgun in his left hand
18   by the forearm. His right hand was in a cast. He briefly swept the muzzle from a downward
19   position to a straight-up vertical position in less than one second, never pointing the muzzle

20   directly at Defendant LEE. DECEDENT immediately stepped from his vehicle raising both arms
     into the air and turning his back to Defendant LEE.
21
            22.     Defendant LEE could not remember putting his vehicle in park, removing his
22
     seatbelt, opening his door, or even hearing his own gunfire. He remembered instinctively yelling
23
     something similar to “no” or “stop”. He did not recall giving DECEDENT any other commands.
24
     He did not remember thinking about being fearful for anyone but himself.
25          23.     The investigation revealed that Defendant LEE fired two rounds immediately from
26   less than 20 feet and missed. He then “reassessed“ and fired two additional rounds which struck
27   DECEDENT in the left buttock and cervical spine, killing DECEDENT. Both bullets that struck
28


                                                       -4-

                                               Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 5 of 17




     DECEDENT traveled back to front indicating that Defendant LEE shot DECEDENT in the back
 1
     while DECEDENT’s hands were up in a vertical position.
 2
               24.   After Defendant LEE fired the first two rounds, missed, and “reassessed”,
 3
     Defendant LEE stated that he fired the two additional rounds because he did not see the
 4
     DECEDENT react to the initial gun fire, even though the dash camera video clearly illustrates
 5   DECEDENT immediately raised his arms and turned his back in an attempt to surrender to
 6   Defendant LEE in response to the first two rounds fired. At the time DECEDENT was shot, he
 7   posed no imminent threat of great bodily injury to anyone, including Defendant LEE.
 8             25.   DECEDENT took a total of 5 steps after exiting his vehicle with his back turned to
 9   Defendant LEE before he was fatally shot and 7 seconds elapsed from the time DECEDENT

10   opened his door until he fell to the ground.
               26.   At the time of this incident, DECEDENT was the 24-year-old grandson of Plaintiff
11
     JOHANSEN. His biological mother passed away when he was 16 years old and his biological
12
     father’s identity is unknown. DECEDENT had no siblings. DECEDENT’s only surviving
13
     grandparent is Plaintiff JOHANSEN. Consequently, Plaintiff JOHANSEN is DECEDENT’s
14
     successor in interest as defined in §377.11 of the California Code of Civil Procedure and succeeds
15   to DECEDENT’s interest in this action as the only surviving grandparent of DECEDENT.
16                                     FIRST CLAIM FOR RELIEF
17                       Fourth Amendment—Excessive Force (42 U.S.C. §1983)
18                            (By Plaintiff JOHANSEN against Defendant LEE)
19             27.   Plaintiff JOHANSEN repeats and realleges each and every allegation in

20   paragraphs 1 through 26 of this complaint with the same force and effect as if fully set forth
     herein.
21
               28.   Defendant LEE used excessive force against DECEDENT when he shot him
22
     multiple times without warning and after DECEDENT clearly attempted to surrender. Defendant
23
     LEE’s unjustified shooting deprived DECEDENT of his right to be secure in his person against
24
     unreasonable searches and seizures as guaranteed to DECEDENT under the Fourth Amendment
25   to the United States Constitution and applied to state actors by the Fourteenth Amendment.
26             29.   As a result of the foregoing, DECEDENT suffered great physical pain and
27   emotional distress up to the time of his death, loss of enjoyment of life, loss of life, and loss of
28   earning capacity.


                                                        -5-

                                                Complaint for Damages
       Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 6 of 17




             30.     The conduct of Defendant LEE was willful, wanton, malicious, and done with
 1
     reckless disregard for the rights and safety of DECEDENT, and therefore warrants the imposition
 2
     of exemplary and punitive damages as to Defendant LEE.
 3
             31.     The shooting was excessive and unreasonable, especially because DECEDENT
 4
     had immediately raised both hands and fully extended his arms into the air with his left hand on
 5   the forearm of the shotgun, his back to Defendant LEE and no immediate ability to fire the
 6   shotgun or intent to hurt anyone. DECEDENT’s right hand was visibly casted and was fully
 7   extended upward into the air. Further, Defendant LEE’s use of deadly force violated his training,
 8   standard police officer training, and the law enforcement standards set forth in California Penal
 9   Code §835.

10           32.     Plaintiff JOHANSEN brings this claim as successor in interest to DECEDENT and
     seeks both survival and wrongful death damages for the violation of DECEDENT’s rights.
11
     Plaintiff JOHANSEN also seeks funeral and burial expenses, punitive damages, and attorneys
12
     fees pursuant to 42 U.S.C. §1988 and costs of suit.
13
                                     SECOND CLAIM FOR RELIEF
14
                                Substantive Due Process (42 U.S.C. §1983)
15                                (By all Plaintiffs against Defendant LEE)
16           33.     Plaintiffs repeat and reallege each and every allegation in paragraphs 1 through 32
17   of this Complaint with the same force and effect as if fully set forth herein.
18           34.     The substantive Due Process Clause of the Fourteenth Amendment to the United
19   States Constitution guarantees all persons the right to be free from unlawful state interference

20   with their familial relations. 42 U.S.C. §1983 provides a private right of action for conduct which
     violates this right.
21
             35.     Plaintiff JOHANSEN had a cognizable interest under the Due Process Clause of
22
     the Fourteenth Amendment of the United States Constitution to be free from state actions that
23
     deprive her of life, liberty, or property in such a manner as to shock the conscience, including, but
24
     not limited to, unwarranted state interference in Plaintiff JOHANSEN’s familial relationship with
25   her grandson, DECEDENT.
26           36.     Plaintiff NYLANDER had a cognizable interest under the Due Process Clause of
27   the Fourteenth Amendment of the United States Constitution to be free from state actions that
28   deprive him of life, liberty, or property in such a manner as to shock the conscience, including,


                                                       -6-

                                               Complaint for Damages
       Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 7 of 17




     but not limited to, unwarranted state interference in Plaintiff NYLANDER’s familial relationship
 1
     with his nephew.
 2
             37.     Plaintiff BROTT had a cognizable interest under the Due Process Clause of the
 3
     Fourteenth Amendment of the United States Constitution to be free from state actions that deprive
 4
     her of life, liberty, or property in such a manner as to shock the conscience, including, but not
 5   limited to, unwarranted state interference in Plaintiff BROTT’s familial relationship with her
 6   nephew.
 7           38.     DECEDENT had a cognizable interest under the Due Process Clause of the
 8   Fourteenth Amendment of the United States Constitution to be free from state actions that deprive
 9   him of life, liberty, or property in such a manner as to shock the conscience.

10           39.     The aforementioned actions of Defendant LEE, along with other undiscovered
     conduct, shock the conscience, in that they acted with deliberate indifference to the constitutional
11
     rights of DECEDENT and Plaintiffs, and with purpose to harm unrelated to any legitimate law-
12
     enforcement objective.
13
             40.     As a direct and proximate result of these actions, DECEDENT experienced pain,
14
     suffering and death. Defendant LEE thus violated the substantive Due Process rights of Plaintiffs
15   to be free from unwarranted interference with their familial relationship with DECEDENT.
16           41.     As a direct and proximate cause of the acts of Defendant LEE, Plaintiffs suffered
17   emotional distress, mental anguish, and pain. Plaintiffs have also been deprived of the life-long
18   love, companionship, comfort, support, including financial support, society, care, and sustenance
19   of DECEDENT, and will continue to be so deprived for the remainder of their natural lives.

20           42.     The conduct of Defendant LEE was willful, wanton, malicious, and done with
     reckless disregard for the rights and safety of DECEDENT and Plaintiffs and therefore warrants
21
     the imposition of exemplary and punitive damages as to Defendant LEE.
22
             43.     Plaintiff JOHANSEN brings this claim in each case individually and as a successor
23
     in interest to the DECEDENT and seeks both survival and wrongful death damages for the
24
     violation of DECEDENT‘s rights. Plaintiffs NYLANDER and BROTT bring these claims in their
25   individual capacities and seek wrongful death damages under this claim. Plaintiffs also seek
26   funeral and burial expenses, punitive damages, and attorney’s fees pursuant to 42 U.S.C. §1988
27   and costs of suit.
28   ///


                                                       -7-

                                               Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 8 of 17




                                         THIRD CLAIM FOR RELIEF
 1
                              Municipal Liability –– Ratification (42 U.S.C. §1983
 2
           (By Plaintiff JOHANSEN against Defendants COUNTY and SUPERVISORY DOES)
 3
               44.      Plaintiff JOHANSEN repeats and realleges each and every allegation in
 4
     paragraphs 1 through 43 of this Complaint with the same force and effect as it fully set forth
 5   herein.
 6             45.      Defendant LEE acted under color of law.
 7             46.      The acts of Defendant LEE deprived Plaintiff JOHANSEN and DECEDENT of
 8   their particular rights under the United States Constitution.
 9             47.      Upon information and belief, a final policymaker, acting under color of law, who

10   had final policymaking authority concerning the acts of Defendant LEE, ratified (or will ratify)
     Defendant LEE’s acts and the bases for them. Upon information and belief, the final policymaker
11
     knew of and specifically approved of (or will specifically approve of) the acts of Defendant LEE.
12
               48.      Upon information and belief, a final policymaker has determined (or will
13
     determine) that the acts of Defendant LEE were “within policy.”
14
               49.      Plaintiff JOHANSEN brings this claim as a successor in interest to the
15   DECEDENT, and seeks both survival and wrongful death damages for the violation of
16   DECEDENT’s rights. Plaintiff JOHANSEN also seeks funeral and burial expenses, punitive
17   damages, and attorney’s fees pursuant to 42 U.S.C. §1988 and costs of suit.
18                                      FOURTH CLAIM FOR RELIEF
19                           Municipal Liability--Failure to Train 42 U.S.C. §1983)

20                   (By all Plaintiffs against Defendant COUNTY and SUPERVISORY DOES)
               50.      Plaintiffs repeat and reallege each and every allegation in paragraphs 1 through 49
21
     of this Complaint with the same force and effect as if fully set forth herein.
22
               51.      Defendant LEE acted under color of law.
23
               52.      The acts of Defendant LEE deprived Plaintiffs of their particular rights under the
24
     United States Constitution.
25             53.      The training policies of Defendant COUNTY were not adequate to train its deputy
26   sheriffs to handle the usual and recurring situations with which they must deal.
27             54.      Defendant COUNTY was deliberately indifferent to the obvious consequences of
28   its failure to train its deputy sheriffs adequately. Specifically, the COUNTY failed to adequately


                                                         -8-

                                                 Complaint for Damages
       Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 9 of 17




     train its deputy sheriffs with regard to the use of unreasonable and excessive force, particularly
 1
     deadly force, and the immediate need to use deadly force.
 2
             55.    The failure of Defendant COUNTY to provide adequate training caused the
 3
     deprivation of the Plaintiffs’ rights by Defendant LEE; that is, Defendant COUNTY’s failure to
 4
     train is so closely related to the deprivation of DECEDENT’s and Plaintiffs’ rights as to be the
 5   moving force that caused the ultimate injury.
 6           56.    By reason of the aforementioned acts and omissions, DECEDENT suffered serious
 7   bodily injury, emotional distress, loss of life, and loss of earning capacity. The aforementioned
 8   acts and omissions also caused Plaintiffs JOHANSEN, NYLANDER, and BROTT severe
 9   emotional distress and financial loss as a result of the loss of their grandson and nephew, Brandan

10   Nylander. Accordingly, Defendant COUNTY is liable to Plaintiffs for compensatory damages
     under 42 U.S.C. §1983.
11
             57.    Plaintiff JOHANSEN brings this claim as a successor in interest to the
12
     DECEDENT, and seeks both survival and wrongful death damages for the violation of
13
     DECEDENT’s rights. Plaintiffs NYLANDER and BROTT bring these claims in their individual
14
     capacities and seek wrongful death damages under this claim. Plaintiffs also seek funeral and
15   burial expenses, punitive damages, and attorney’s fees pursuant to 42 U.S.C. §1988 and costs of
16   suit.
17                                     FIFTH CLAIM FOR RELIEF
18                      Municipal liability –– Unconstitutional Custom or Policy
19              (By all Plaintiffs against Defendants COUNTY and SUPERVISORY DOES)

20           58.    Plaintiffs repeat and reallege each and every allegation in paragraphs 1 through 57
     of this complaint with the same force and effect as if fully set forth herein.
21
             59.    Defendant LEE acted under color of law.
22
             60.    Defendant LEE acted pursuant to an expressly adopted official policy or a long-
23
     standing practice or custom of Defendant COUNTY.
24
             61.    On information and belief, Defendant LEE was not disciplined, reprimanded,
25   retrained, suspended, or otherwise penalized in connection with the shooting of DECEDENT.
26           62.    Defendant COUNTY and DOES 6–10, together with other COUNTY
27   policymakers and supervisors, maintained, inter alia, the following unconstitutional customs,
28   practices, and policies:


                                                       -9-

                                               Complaint for Damages
     Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 10 of 17




               a)    Using excessive force, including excessive deadly force;
 1
               b)    Providing inadequate training regarding the use of deadly force;
 2
               c)    Employing and retaining as deputy sheriffs individuals such as Defendant
 3
                     LEE, whom Defendant COUNTY at all times material herein knew or
 4
                     reasonably should have known had dangerous propensities for abusing their
 5                   authority and for using excessive force;
 6             d)    Inadequately supervising, training, controlling, assigning, and disciplining
 7                   COUNTY deputy sheriffs, and other personnel, including Defendant LEE,
 8                   whom Defendant COUNTY knew or in the exercise of reasonable care
 9                   should have known had the aforementioned propensities and character

10                   traits;
               e)    Maintaining grossly inadequate procedures for reporting, supervising,
11
                     investing, reviewing, disciplining and controlling misconduct by COUNTY
12
                      deputy sheriffs, including Defendant LEE;
13
               f)    Failing to adequately discipline COUNTY deputy sheriffs for the above-
14
                     referenced categories of misconduct, including “slaps on the wrist”
15                   discipline that is so slight as to be out of proportion to the magnitude of the
16                   misconduct, and other inadequate discipline that is tantamount to
17                   encouraging misconduct;
18             g)    Announcing that unjustified shootings are “within policy”, including
19                   shootings that were later determined in court to be unconstitutional;

20             h)    Even where shootings are determined in court to be unconstitutional,
                     refusing to discipline, terminate, or retrain the deputy sheriffs involved;
21
               i)    Encouraging, accommodating, or facilitating a “blue code of silence”,
22
                     “blue shield”, “blue wall”, “blue curtain”, “blue veil”, or simply “code of
23
                     silence”, pursuant to which police officers do not report other officers’
24
                     errors, misconduct, or crimes. Pursuant to this code of silence, if questioned
25                   about an incident of misconduct involving another officer, while following
26                   the code, the officer being questioned will claim ignorance of the other
27                   officers’ wrongdoing.
28             j)    Maintaining a policy of inaction and an attitude of indifference toward


                                               - 10 -

                                        Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 11 of 17




                            soaring numbers of police shootings, including by failing to discipline,
 1
                            retrain, investigate, terminate, and recommend officers for criminal
 2
                            prosecution who participate in shootings of people not posing an imminent
 3
                            threat of great bodily harm.
 4
            63.      By reason of the aforementioned acts and omissions, DECEDENT suffered serious
 5   bodily injury, emotional distress, and a loss of earning capacity. The aforementioned acts and
 6   omissions also caused Plaintiff JOHANSEN to suffer emotional distress as a result of the loss of
 7   her grandson.
 8          64.      Defendants COUNTY and DOES 1–10, together with various other officials,
 9   whether named or unnamed, had either actual or constructive knowledge of the deficient policies,

10   practices and customs alleged in the paragraphs above. Despite having knowledge as stated
     above, these Defendants condoned, tolerated and through actions and inactions thereby ratified
11
     such policies. Said Defendants also acted with deliberate indifference to the foreseeable effects
12
     and consequences of these policies with respect to the constitutional rights of Plaintiffs and other
13
     individuals similarly situated.
14
            65.      By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
15   other wrongful acts, Defendant LEE acted with intentional, reckless, and callous disregard for the
16   life of DECEDENT and DECEDENT’s and Plaintiffs’ constitutional rights. Furthermore, the
17   policies, practices, and customs implemented, maintained, and still tolerated by Defendant
18   COUNTY were affirmatively linked to and were a significantly influential force behind the death
19   of DECEDENT and injuries to Plaintiffs.

20          66.      The aforementioned unconstitutional customs, practices, and policies in addition to
     the ratification of the deficient customs, practices, and policies, are evidenced by the number of
21
     prior shootings, which constitute excessive force, involving police officers working for the
22
     COUNTY Sheriff’s Department.
23
            67.      Plaintiff JOHANSEN brings this claim as a successor in interest to the
24
     DECEDENT, and seeks both survival and wrongful death damages for the violation of
25   DECEDENT’s constitutional rights. Plaintiffs NYLANDER and BROTT bring these claims
26   individually based on their collective financial dependency on DECEDENT and seek wrongful
27   death damages for the violation of DECEDENT’s constitutional rights. Plaintiffs also seek funeral
28


                                                      - 11 -

                                              Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 12 of 17




     and burial expenses, punitive damages, and attorney’s fees pursuant to 42 U.S.C. §1988 and costs
 1
     of suit.
 2
                                       SIXTH CLAIM FOR RELIEF
 3
                       Battery (Cal. Govt. Code §820 and California Common Law)
 4
                                   (By all Plaintiffs against Defendant LEE)
 5              68.   Plaintiffs repeat and reallege each and every allegation in paragraphs 1 through 67
 6   of this Complaint with the same force and effect as if fully set forth herein.
 7              69.   Defendant LEE, while working as a COUNTY deputy sheriff and acting within the
 8   course and scope of his duties, intentionally shot DECEDENT multiple times. The shooting
 9   constituted the requisite “touching” element, as well as the use of unreasonable force against

10   DECEDENT to which DECEDENT did not consent. As a result of the actions of Defendant LEE,
     DECEDENT suffered severe pain and suffering, and ultimately died from his injuries and lost
11
     earning capacity. Defendant LEE has no legal justification for using force against DECEDENT
12
     and Defendant LEE’s use of force was unreasonable.
13
                70.   As a direct and proximate result of Defendants’ conduct as alleged above,
14
     Plaintiffs have been deprived of the life-long love, companionship, comfort, support, society,
15   care, and sustenance of DECEDENT, and will continue to be so deprived for the remainder of
16   their natural lives.
17              71.   Defendant COUNTY is vicariously liable for the wrongful acts of the individual
18   Defendants pursuant to §815.2(a) of the California Government Code, which provides that a
19   public entity is liable for the injuries caused by its employees within the scope of their

20   employment if the employee’s acts would subject him or her to liability.
                72.   The conduct of Defendants was malicious, wanton, oppressive, and accomplished
21
     with a conscious disregard for the constitutional rights of Plaintiffs and DECEDENT, entitling
22
     Plaintiffs, individually, to an award of exemplary and punitive damages.
23
                73.   Plaintiff JOHANSEN brings this claim as a successor in interest to the
24
     DECEDENT, and seeks both survival and wrongful death damages for the violation of
25   DECEDENT’S rights. Plaintiffs NYLANDER and BROTT bring these claims in their individual
26   capacities and seek wrongful death damages. Plaintiffs also seek funeral and burial expenses,
27   punitive damages, and attorney’s fees pursuant to 42 U.S.C. §1988 and costs of suit.
28   ///


                                                       - 12 -

                                               Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 13 of 17




                                      SEVENTH CLAIM FOR RELIEF
 1
                    Negligence (Cal. Govt. Code §820 and California Common Law)
 2
                                                (Wrongful Death)
 3
                                     (By all Plaintiffs against all Defendants)
 4
            74.     Plaintiffs repeat and reallege each and every allegation in paragraphs 1 through 73
 5   of this Complaint with the same force and effect as it fully set forth herein.
 6          75.     Police officers, including Defendants, have a duty to use reasonable care to prevent
 7   harm or injury to others. This duty includes using appropriate tactics, giving appropriate
 8   commands, giving warnings, and not using any force unless necessary, using less than lethal
 9   options, and only using deadly force as a last resort.

10          76.     Defendants DOES 1–10 breached this duty of care. Upon information and belief,
     the actions and inactions of Defendants LEE and DOES 1-10 were negligent and reckless,
11
     including but not limited to:
12
                    a)      The failure to properly and adequately assess the need to use force or
13
                            deadly force against DECEDENT;
14
                    b)      The negligent pre-shooting tactics and handling of the situation with
15                          DECEDENT;
16                  c)      The negligent use of force, including deadly force, against DECEDENT;
17                  d)      The failure to properly train and supervise employees, both professional
18                          and non-professional, including Defendants LEE and DOES 1–10;
19                  e)      The failure to ensure that adequate numbers of employees with appropriate

20                          education and training were available to meet the needs of and protect the
                            rights of people in scenarios that COUNTY deputy sheriffs would
21
                            frequently and routinely encounter, such as the subject encounter with
22
                            DECEDENT;
23
                    e)      The failure to ensure that adequate numbers of employees with appropriate
24
                            education and training were available to meet the needs of and protect the
25                          rights of DECEDENT;
26                  f)      The negligent handling of evidence and witnesses;
27                  g)      The negligent communication of information during the incident.
28


                                                        - 13 -

                                                 Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 14 of 17




            77.     As a direct and proximate result of Defendants’ conduct as alleged above, and
 1
     other undiscovered negligent conduct, DECEDENT was caused to suffer severe pain, suffering,
 2
     death and loss of earning capacity. Also, as a direct and proximate result of Defendants’ conduct
 3
     as alleged above, Plaintiffs suffered extreme and severe mental anguish and pain and have been
 4
     injured in mind and body. Plaintiffs have also been deprived of the life-long love, companionship,
 5   comfort, society, care, and sustenance of DECEDENT, and will continue to be so deprived for the
 6   remainder of their natural lives.
 7          78.     Defendant COUNTY is vicariously liable for the wrongful acts of Defendants LEE
 8   and DOES 1-10, inclusive, pursuant to §815.2(a) of the California Government Code, which
 9   provides that a public entity is liable for the injuries caused by its employees within the scope of

10   their employment if the employee’s act would subject him or her to liability.
            79.     Plaintiff JOHANSEN brings this claim individually and as a successor in interest
11
     to the DECEDENT, and seeks both survival and wrongful death damages for the violation of
12
     DECEDENT’s constitutional rights. Plaintiffs NYLANDER and BROTT bring these claims in
13
     their individual capacities and seek wrongful death damages. Plaintiffs also seek funeral and
14
     burial expenses, and attorneys fees pursuant to 42 U.S.C. §1988 and costs of suit.
15                                       EIGHTH CLAIM FOR RELIEF
16                   Violation of Cal. Civ. Code §52.1 and California Common Law
17                                (By all Plaintiffs against Defendant LEE)
18          80.     Plaintiffs repeat and reallege each and every allegation in paragraphs 1 through 79
19   of this Complaint with the same force and effect as it fully set forth herein.

20          81.     The California Civil Code, §52.1(b) authorizes a private right of action for
     damages to any person whose constitutional rights are violated. Moreover, “a successful claim for
21
     excessive force under the fourth amendment provides the basis for a successful claim under
22
     §52.1.” Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105-06 (9th Cir. 2014); citing Cameron
23
     v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013) (“[T]he elements of the excessive force claim under
24
     §52.1 are the same as under §1983.”); Bender v. County of Los Angeles, 217 Cal. App. 4th 968,
25   976 (2013) (“an unlawful seizure--when accompanied by unnecessary, deliberate and excessive
26   force--is within the protection of the Bane Act”).
27          82.     Defendant LEE violated DECEDENT’s Fourth Amendment rights to be free from
28   unreasonable seizures when he used deadly force against DECEDENT by firing multiple fatal


                                                      - 14 -

                                               Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 15 of 17




     rounds at DECEDENT while DECEDENT had his hands raised with his back to Defendant LEE
 1
     in an obvious attempt to surrender when DECEDENT did not pose an imminent threat of great
 2
     bodily harm to Defendant LEE or any other person.
 3
             83.    The conduct of Defendant LEE was a substantial factor in causing the harm,
 4
     losses, injuries, and damages of DECEDENT. As a result of the unjustified shooting,
 5   DECEDENT was caused to suffer severe pain and suffering and ultimately died for which he,
 6   through Plaintiff JOHANSEN, as his successor in interest, is entitled to recover survival damages.
 7           84.    Defendant COUNTY is vicariously liable for the wrongful acts of Defendant LEE
 8   and pursuant to §815.2(a) of the California Government Code, which provides that a public entity
 9   is liable for the injuries caused by its employees within the scope of their employment if the

10   employee’s act would subject him or her to liability.
             85.    The conduct of Defendant LEE was malicious, wanton, oppressive, and
11
     accomplished with a conscious disregard for the rights of DECEDENT, entitling Plaintiffs to an
12
     award of exemplary and punitive damages.
13
             86.    Plaintiff JOHANSEN brings her claim as a successor in interest to the
14
     DECEDENT, and seeks both survival and wrongful death damages for the violation of
15   DECEDENT’s constitutional rights. Plaintiffs NYLANDER and BROTT bring their claims
16   individually based on their financial dependency on DECEDENT and seek wrongful death
17   damages for the violation of DECEDENT’s constitutional rights. Plaintiffs also seeks funeral and
18   burial expenses, punitive damages, and attorney’s fees pursuant to 42 U.S.C. §1988 and costs of
19   suit.

20                                      PRAYER FOR DAMAGES
             WHEREFORE, Plaintiffs VIRGINIA JOHANSEN, KURT NYLANDER, and KRISTINE
21
     BROTT request entry of judgment in their favor and against Defendants COUNTY OF NAPA,
22
     GREGG LEE, and DOES 1–10, inclusive, as follows:
23
             1.     For compensatory damages, including both survival damages and wrongful death
24
     damages under federal and state law in an amount to be proven a trial;
25           2.     For a funeral and burial expenses and loss of financial support;
26           3.     For punitive damages against the individual Defendants GREGG LEE and DOES
27   1-10 in an amount to be proven at trial;
28           4.     For interest;


                                                       - 15 -

                                                Complaint for Damages
      Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 16 of 17




            5.      For reasonable cost of this suit and attorney’s fees under state and federal law;
 1
            6.      For such further relief at law or equity as the Court or jury may deem just and
 2
     appropriate.
 3
 4    DATED: March 15, 2021                               By_____/s/ Joseph A. Welch____________
                                                            JOSEPH A. WELCH, ESQ.
 5                                                          Attorney for Plaintiffs, VIRGINIA
 6                                                          JOHANSEN, KURT NYLANDER,
                                                            KRISTINE BROTT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     - 16 -

                                              Complaint for Damages
     Case 4:21-cv-01892-DMR Document 1 Filed 03/17/21 Page 17 of 17




                                     DEMAND FOR JURY TRIAL
 1
 2        Plaintiffs hereby demand a jury trial.

 3   DATED: March 15, 2021                              By_____/s/ Joseph A. Welch____________
 4                                                        JOSEPH A. WELCH, ESQ.
                                                          Attorney for Plaintiffs, VIRGINIA
 5                                                        JOHANSEN, KURT NYLANDER,
                                                          KRISTINE BROTT
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   - 17 -

                                            Complaint for Damages
